DETAILED ACTION
This action is in response to the amendment filed 12/6/2021.  Claims 1-4, 6-15 and 17-19 are currently amended.  Claim 20 is newly added.  Claims 5 and 16 have been canceled.  Presently, claims 1-4, 6-15 and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. 
Applicant argues the interpretation of certain terms under 35 U.S.C. 112(f) wherein the certain terms include “a measurement device for measuring” in claims 1-3, 6-13 and 19; “an evaluation device for determining” in claims 1-4, 11-13 and 19; “a measurement device for measuring the inductance” in claim 4.  Applicant argues that reconsideration of the interpretations under 35 U.S.C. 112(f) should be made in view of the amendments to claims.  However, it is unclear as to which amendments to the claims recite sufficient structure to perform the claimed functions.  Therefore, applicant’s request for reconsideration of the interpretations under 35 U.S.C. 112(f) is not persuasive.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) 
Applicant argues the rejection of claims 1-7, 11-17 and 19 under 35 U.S.C. 103 as being unpatentable over Fukano et al. (US 8622365) in view of Kempton et al. (US 3789876) on pages 9-10 of the response dated 12/6/2021.  Applicant argues that the Kempton et al. reference utilizes measured values for the inductance in leg 18 and the inductance in leg 19 where neither value can be considered a specified threshold value.  However, it is considered that the measured value of the leg 19 constitutes a specified threshold value in as much as the measured value of the leg 18 is compared with the measured value / specified threshold value of the leg 19 when determining the position the of the armature.  See at least col. 2, line 31 to col. 3, line 14 of Kempton et al.  Therefore, applicant’s arguments regarding the combination of the Fukano et al. reference and the Kempton et al. reference are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 8/20/2019.  These drawings are acceptable.
Claim Objections
Claims 3, 7 and 10 contain the following informalities:  
Claim 3 recites the limitation “a position” in line 2.  It appears that this limitation should be “the position”.  
Claim 7 recites the limitation “a position” in line 5.  It appears that this limitation should be “the position”.
Claim 10 recites the limitation “the decrease” in line 2.  It appears that this limitation should be “a decrease”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measurement device for measuring” in claims 1-3, 6-13 and 19; “an evaluation device for determining” in claims 1-4, 11-13 and 19; “a measurement device for measuring the inductance” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 6, 7, 11-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al. (US 8622365) in view of Kempton et al. (US 3789876).  

The Fukano et al. reference does not disclose a monitoring device which monitors the position of the clamping body, wherein the monitoring device comprises a measurement device for measuring an electrical property of the coil that is dependent on the position of the clamping body, and an evaluation device for determining the position of the clamping body on the basis of the electrical property of the coil wherein the evaluation device comprises a comparison device designed such that the electrical property of the coil is compared with at least one specified threshold value, the evaluation device being designed such that, when the electrical property exceeds or falls below the at least one specified threshold value, a conclusion is made regarding the position assumed by the clamping body.
However, the Kempton et al. reference teaches an electronic position indicator (14) for a solenoid valve including a measurement device (considered the circuitry that includes the impedances 20 and 21; and capacitors 17; it is considered that the circuitry of the Kempton et al. reference provides the function of the circuitry of the measurement device of the instant application) for measuring an electrical property of the coil that is 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the apparatus of the Fukano et al. reference with an electronic position indicator as taught by the Kempton et al. reference wherein the electronic position indicator includes a measurement device (circuitry) and an evaluation device (phase detector) wherein the evaluation device comprises a comparison device designed such that the electrical 
In regards to claim 2, the Fukano et al. reference of the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the clamping body is an axially movable anchor (Fukano et al.: it is considered that the elements 38, 56, 60 and 54 move axially as depicted by figure 2 and figure 3) and the coil (Fukano et al.: 32) is a hollow coil that the clamping body penetrates (Fukano et al.: see figure 2).
In regards to claim 3, the Fukano et al. reference of the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the clamping body is resiliently biased into the position in which the clamping body clamps the hose line (Fukano et al.: the spring 48 biases the clamping body toward the hose line 12 as shown in figure 3).
In regards to claim 4, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the electrical property of the coil, which is dependent on the position of the clamping body is an inductance L of the coil (Kempton et al.: the inductances of the inductance bridge legs 18, 19 are compared by the phase detector 27; col. 2, line 31 to col. 3, line 14), and the measurement device is a measurement device for measuring the inductance L of the coil (Kempton et al.: the 
In regards to claim 6, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the comparison device is designed such that, if the electrical property of the coil is below a first upper threshold value and/or above a first lower threshold value, it is concluded that a first position has been assumed in which the clamping body assumes a completely opened position and is capable of receiving the hose line (Kempton et al.: the position of the armature of the solenoid valve is determined by comparing the inductances of the legs 18 and 19 such that when the coil is energized, the leg 19 will have a greater inductance to indicate the valve is open; col. 3, lines 10-14).
In regards to claim 7, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the comparison device is designed such that, if the electrical property of the coil is below a second upper threshold value and/or above a second lower threshold value, it is concluded that a second position has been assumed in which the clamping body assumes the position in which the hose line in the apparatus and the hose line is clamped (Kempton et al.: the position of the armature of the solenoid valve is determined by comparing the inductances of the legs 18 and 19 such that when the coil is energized, the leg 18 will have a greater inductance to indicate the valve is open; col. 3, lines 3-10).
In regards to claim 11, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the monitoring device comprises a display 
In regards to claim 12, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the monitoring device comprises an alarm device (Kempton et al.: 16) designed such that an alarm (Kempton et al.: it is considered that the visual indication of the position is a visual alarm that can be seen) is emitted if the clamping body assumes a particular position. 
In regards to claim 13, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the apparatus can be used to control a flow of blood through the  hose line (Fukano et al.: col. 2, lines 39-46).  Therefore, it is considered that the apparatus can be utilized in a medical treatment apparatus for handling blood.
Regarding claim 14, the Fukano et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using an apparatus for clamping a hose line (12), the apparatus comprising a clamping body (considered the combination of 38, 56, 60 and 54), configured to move into a position in which the clamping body clamps (the orientation as depicted in figure 2) the hose line and into a position in which the clamping body releases (the orientation as depicted in figure 1) the hose line, an electromagnetic actuation unit (16) for the clamping body comprising a coil (32) for generating a magnetic field that exerts a force on the clamping body such that the clamping body is movable.
The Fukano et al. reference does not disclose wherein an electrical property of the coil that is dependent on the position of the clamping body is measured and a 
However, the Kempton et al. reference teaches an electronic position indicator (14) for a solenoid valve including a measurement device (considered the circuitry that includes the impedances 20 and 21; and capacitors 17; it is considered that the circuitry of the Kempton et al. reference provides the function of the circuitry of the measurement device of the instant application) for measuring an electrical property of the coil that is dependent on the position of the solenoid armature (see at least col. 2, line 31 to col. 3, line 14) and an evaluation device (phase detector 27; it is considered that the phase detector 27 of the Kempton et al. reference provides the function of the evaluation device/comparison device of the instant application) for determining the position of the solenoid armature on the basis of the electrical property (see at least col. 2, line 31 to col. 3, line 14) wherein the electrical property of the coil is compared with at least one specified threshold value (it is considered that the measured value of the leg 19 constitutes a specified threshold value in as much as the measured value of the leg 18 is compared with the measured value / specified threshold value of the leg 19 when determining the position the of the armature; col. 2, line 31 to col. 3, line 14), the conclusion being made regarding the position assumed by the armature when the electrical property exceeds or falls below the at least one specified threshold value (col. 2, line 31 to col. 3, line 14).

In regards to claim 15, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the electrical property of the coil, which is dependent on the position of the clamping body is an inductance L of the coil (Kempton et al.: the inductances of the inductance bridge legs 18, 19 are compared by the phase detector 27; col. 2, line 31 to col. 3, line 14)
In regards to claim 17, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein, if the electrical property of the coil is below a first upper threshold value and/or above a first lower threshold value, it is concluded that a first position has been assumed in which the clamping body assumes a completely open position and is capable of receiving the hose line (Kempton et al.: the position of the armature of the solenoid valve is determined by comparing the 
In regards to claim 19, the combination of the Fukano et al. reference and the Kempton et al. reference discloses wherein the apparatus of claim 1 can be used to control a flow of blood through the tube (Fukano et al.: col. 2, lines 39-46).  Therefore, it is considered that the apparatus can be utilized in a medical treatment apparatus for handling blood.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al. (US 8622365) in view of Kempton et al. (US 3789876) as applied to claim 1 above, and further in view of Weatherbee et al. (US 20100188667).
In regards to claim 20, the combination of the Fukano et al. reference and the Kempton et al. reference does not expressly disclose wherein the evaluation device further comprises a memory and the at least one specified threshold value is stored in the memory.  
However, the Weatherbee et al. reference teaches a fluid control assembly that utilizes a position detection module (107) that uses a lookup table for control values wherein the control values may be stored in and received from a data storage module (2020) so that the measured position of an armature can be compared with a proper position of the armature to ensure proper operation of the fluid control assembly (see at least paragraph [0090], lines 20-33).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the evaluation .

Allowable Subject Matter
Claim 18 is allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 8, the prior art of record does not disclose or suggest wherein the comparison device is designed such that, if the electrical property of the coil is below a third upper threshold value and/or above a third lower threshold value, it is concluded that a third position has been assumed in which the clamping body assumes a completely closed position in which a hose line is not inserted into the apparatus for clamping a hose line in combination with the other limitations of the claim.
In regards to claim 9, the prior art of record does not disclose or suggest wherein the measurement device comprises a voltage source for generating a test voltage which is applied to the coil such that a current flows through the coil, and a voltmeter which measures the change over time in the voltage which drops across the coil, the 
In regards to claim 18, the prior art of record does not disclose or suggest a method for monitoring an apparatus for clamping a hose line, the apparatus comprising a clamping body configured to move into a position in which the clamping body clamps the hose line and into a position in which the clamping body releases the hose line wherein a test voltage is applied to the coil such that a current flows through the coil and the change over time in the voltage which drops across the coil is measured, the profile over time of the voltage drop across the coil being evaluated in combination with the other limitations of the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753